Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 07/27/2021:
Claims 127-150 (for a total of 24) have been examined.
Claims 1-126 have been canceled by Applicant.
Claims 149-150 newly added.
Claims 127 and 138 have been amended by Examiner.
Claims 149 and 150 have been further canceled by Examiner.
Claims 127-148 (for a total of 22) have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by John Harmon, PhD, PE (Reg. No.: 67,131) in a telephone interview on 07/28/2021. The application has been amended as follows: 
In the claims: 
127. (Currently Amended) A method of mitigating motion sickness in a vehicle having a vehicle body, the method comprising: 
anticipating a turning maneuver when a vehicle is traveling on a road; 
determining an expected magnitude of the turning maneuver; 
prior to initiation of the turning maneuver, actuating an actuator of an active suspension system to induce roll in at least a portion of the vehicle, wherein a degree of the induced vehicle roll is based at least in part on the expected magnitude of the turning maneuver and/or an operating speed of the vehicle,
wherein actuating the actuator prior to initiation of the turning maneuver occurs at a predetermined time and/or predetermined distance prior to initiation of the turning maneuver.	

determining that the vehicle is likely to execute a turning maneuver; 
upon determining that the vehicle is operating in the autonomous mode and prior to initiation of the turning maneuver: 
actuating an actuator of an active suspension system to induce roll in a portion of the vehicle,
wherein actuating the actuator prior to initiation of the turning maneuver occurs at a predetermined time and/or predetermined distance prior to initiation of the turning maneuver.
Claim 149. Canceled.
Claim 150. Canceled.

Response to Amendment 
Information Disclosure Statement
1.	The IDS statement filed on 06/17/2021objected to because of the following informalities: 
The non-English language reference JPS63-037309 is not considered because the provided English translation of the “Scope of claims” section it not 100% readable. Neither this non-English language reference JPS63-037309 was found in the records in the immediate parent US Patent No. 10,513,161 (previously filed as a/n 15/833738). 


Claim Rejections - 35 USC § 112
1.	Applicant’s authorized Examiner’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 127-148 from the previous Office Action.
	

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended and/or newly added claims, the examiner was able to find the closest prior art of record, which is Lizell (US Pat. No.: 5231583) and Hilbrands (US Pat. No.: 3937058) taken either individually or in combination with other prior art of 
Sakakibara (Pub. No.: JP 10109581A) taken either individually or in combination with other prior art of Schalles (US Pat. No.: 5477947) and Taniguchi (US Pat. No.: 5393087), who describe in a seat suspension system provided with an active suspension, for checking any possible transfer of vibration to a seat from a floor, in the seat set up on the floor of a vehicle, driving control of the active suspension that varies according to vibro-frequency of the floor, and thereby at the frequency band of 4 to 8Hz where a human body is most susceptible to a vertical vibration, the transmissibility of vibration lying between the seat and the floor set to less than -1 0dB, and likewise at the frequency band of less than 1 Hz being two 
Fulks (US Pat. No.: US 5255191) taken either individually or in combination with other prior art of Bose (Pub. No.: US 2014/0005888A1), Giovanardi (Pub. No.: US 2014/0001717A1) and Anderson Pub. No.: US 2017/0182859A1), who describe a vehicle suspension control that includes a differentiator for deriving an analog relative suspension velocity signal from a relative suspension position sensor; and the analog relative suspension velocity signal A/D converted by digital signal processing apparatus at a predetermined sampling frequency; the differentiator that comprises a bandpass filter having a linearly increasing gain and a 90 degree phase lead for differentiator action in a low frequency range of vehicle suspension resonances (0.5-20 Hz) in which signal differentiation is desired, a peak in gain and group delay at an intermediate frequency above the low frequency range of vehicle suspension resonances, at which vehicle suspension inputs are small, and a decreasing gain from the intermediate frequency to a higher aliasing frequency (500 Hz) related to the sampling frequency of the digital signal processing apparatus; the circuit used in combination with a two pole low pass filter to further decrease gain above the intermediate frequency; and, even with the low pass filter, it has low group delay in the low frequency range.

In regards to claims 127-148, Lizell (US Pat. No.: 5231583), Hilbrands (US Pat. No.: 3937058), Sakakibara (Pub. No.: JP 10109581A) and Fulks (US Pat. No.: US 5255191) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
prior to initiation of the turning maneuver, actuating an actuator of an active suspension system to induce roll in at least a portion of the vehicle, wherein a degree of the induced vehicle roll is based at least in part on the expected magnitude of the turning maneuver and/or an operating speed of the vehicle, wherein actuating the actuator prior to initiation of the turning maneuver occurs at a predetermined time and/or predetermined distance prior to initiation of the turning maneuver.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662